DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a detection device, classified in G01N 1/2273.
II. Claims 14-20, drawn to method of dynamically maintaining an airflow rate, classified in G05B 2219/23114.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group II can be applied in a commercial jet engine to maintain target air inflow rate to maintain the optimal compression ratio.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC G01N 1/2273, along with a unique text search. Group II would not be search above and would instead require a search in at least CPC G05B 2219/23114, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Joshua P. Astin on 11/29/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gütle et al. (CN 109791104 A; hereinafter Gütle).
Regarding claim 1, Gütle teaches a particulate matter device (reads on instantly claimed device) (Claim 1; Figure 1, particulate matter sensor device 1), the device comprising:
an inlet (Claim 1; Figure 1, inlet 11);
an outlet (Claim 1; Figure 1, outlet 12);
a flow channel (reads on instantly claimed airflow path) (Claim 1; Figure 1, flow channel 2) for the flow through from the inflow port (reads on instantly claimed air inlet) (Claim 1; Figure 1, inlet 11) and a flow outlet (reads on instantly claimed air outlet) (Claim 1; Figure 1, outlet 12);
an airflow sensor (Description, Paragraph 208 in translation; Figure 16, environmental sensor 7);
a fan arranged and configured to generate and/or control from the inlet to the outlet of flow stream (reads on instantly claimed variable speed fan positioned within the airflow path) (Claim 3; Figure 16, fan 220), the flow speed is preferably in the range of 2 meters per minutes to 10 meters per minute (reads on instantly operating at variable speed) (Claim 3).
Regarding claim 2, Gütle teaches the invention as discussed above in claim 1. Gütle discloses an inflow port (Claim 1; Figure 1 and 13, inlet 11) configured to receive a filter (reads on instantly claimed spore trap cassette) (Claim 6; Figure 16, filter 213).
Regarding claim 3, Gütle teaches the invention as discussed above in claim 1. Gütle discloses that an additional opening (Claim 6; Figure 14 and 16, additional openings 511, 511a, 512, 513, 514) is form into the flow passage (reads on instantly claimed airflow path in claim 1) (Claim 6; Figure 1, flow passage 2) with at least one of the additional opening associated with a filter (interpreted as claimed spore trap cassette) (the additional opening which is associated with a filter but formed into a flow passage is interpreted as the spore trap cassette positioned within said airflow path)  (Claim 6; Figure 16, filter 213).
Regarding claim 4, Gütle teaches the invention as discussed above in claim 2. Gütle discloses that an “additional opening (Claim 6; Figure 14 and 16, additional openings 511, 511a, 512, 513, 514), preferably the inlet opening” (Claim 5; Figure 14, inlet opening 11), is form into the flow passage (reads on instantly claimed airflow path in claim 1) (Claim 6; Figure 1, flow passage 2) with at least one of the additional opening associated with a filter (interpreted as claimed spore trap cassette) (the additional opening, preferably inlet, which is associated with a filter but formed into a flow passage is interpreted as the spore trap cassette positioned within said airflow path and configured to receive inlet port)  (Claim 6; Figure 16, filter 213).
Regarding claim 5, Gütle teaches the invention as discussed above in claim 1. Gütle discloses that the device comprises a fan (Claim 3; Figure 14, fan 220) and comprises a device for measuring flow rate and or flow rate of the flowmeter (reads on instantly claimed tachometer) (Claim 3).
Regarding claim 6, Gütle teaches the invention as discussed above in claim 1. Gütle discloses a centrifugal fan (Description, Paragraph 188 in translation, fan 220) configured to the device.
Regarding claim 7, Gütle teaches the invention as discussed above in claim 1. Gütle discloses the average diameter of the flow channel to be in the range of 2 mm to 8 mm (Description, Paragraph 78 in translation). Furthermore, Gütle discloses that the operating air velocity of the device to be ranged from 0.2 m/s to 10 m/s (12 to 600 meters/minute) (Description, Paragraph 45 in translation). Using the average diameter of 5.6 mm and operating air velocity of 10 m/s as disclosed by Gütle, the targeted flow rate is:
                
                    Q
                    =
                    A
                    v
                    =
                    π
                    
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    *
                    v
                    =
                    π
                    *
                    
                        
                            
                                
                                    
                                        
                                            5.6
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    *
                    
                        
                            
                                
                                    10
                                    m
                                
                                
                                    s
                                
                            
                        
                    
                    =
                    π
                    
                        
                            
                                
                                    
                                        
                                            0.0056
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    *
                    
                        
                            
                                
                                    600
                                    m
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    
                    =
                    
                        
                            0.0148
                            
                                
                                     
                                    m
                                
                                
                                    3
                                
                            
                        
                        
                            
                                
                                    min
                                
                                ⁡
                                
                                     
                                     
                                
                            
                        
                    
                    =
                    14.8
                     
                    L
                    /
                    
                        
                            min
                        
                        ⁡
                        
                             
                             
                        
                    
                
            
wherein Q is the volumetric flow rate of air, A is the cross-sectional area, D is the average diameter of the channel, and v is the air velocity. 
Regarding claims 8-9, Gütle teaches the invention as discussed above in claim 1. Gütle discloses the sensor device is comprise of at least one environmental sensor measuring at least one environmental parameter (Description, Paragraph 96 in translation; Figure 16, environmental sensor 7) such as relative humidity, temperature, and/or gas sensor (reads on instantly claimed pressure sensor) (Description, Paragraph 104-106 in translation).
Regarding claim 12, Gütle teaches the invention as discussed above in claim 1. Gütle discloses that a centrifugal fan may be placed between the inlet and the outlet (reads on instantly claimed fan positioned within claimed airflow path). In addition, a motor is the driving mechanism for all centrifugal blowers design (Terry, “Centrifugal Fan Parts, 2/19/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gütle (CN 109791104 A) in view of Kreikebaum et al. (US 5600438; hereinafter Kreikebaum). 
Regarding claim 10, Gütle teaches the invention as discussed above in claim 1. Furthermore, Gütle discloses a compensation device integrated with the environmental sensor (airflow sensor) (Claim 29, Figure 16, compensating device 72), in particular with the control circuit and the read circuit of the environmental sensor (reads on instantly claimed controller connected to the airflow sensor). However, Gütle does not explicitly disclose that the compensating device are connected to the variable speed, and the compensating device adjust the fan to maintain the designated flow rate. 
Kreikebaum discloses a particle sensor with variable-speed blower wherein the blower is of the adjustable speed type for selecting an air flow rate (reads on instantly claimed variable speed fan) Speed adjustment may include closed loop control in connection with a flow meter (reads on instantly claimed controller operably connected to said variable speed fan) (Col. 3 Line 66 – Col. 4 Line 2). 
Gütle and Kreikebaum are both considered analogous to the claimed invention because they are in the same field of particle sensing device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Gütle by incorporating the controller for variable speed fan of Kreikebaum in the particulate matter sensor device of Gütle to derive a particulate matter sensor with a variable speed fan that self-adjust the speed in response to disturbance in the sensor in order to maintain a stable targeted flow rate. Providing additional airflow in order to maintain constant flow rate reduce particulate particulate precipitation and deposition on sensors and detectors (Gütle, Paragraph 92 in translation). Preventing depositions on the sensors or detectors allow for a more accurate reading for the compensation device (Gütle, Paragraph 191 in translation). 
Regarding claim 11, Gütle in view of Kreikebaum (hereinafter modified Gütle) teaches the invention as discussed above in claim 10. Modified Gütle discloses that the compensation device (reads on instantly claimed controller) reads the environmental sensor and derives a compensation output parameter (reads as instantly response to said signal) based on the sensor signal of the environmental sensor (Gütle, Paragraph 191 in translation). 
Regarding claim 13, Gütle teaches the invention as discussed above in claim 1. However, Gütle does not disclose that the device comprises a battery operably connected to said airflow sensor and said variable speed fan.
Kreikebaum discloses an air blower (reads on instantly claimed variable speed fan) (Figures 2 and 3, blower 45) with an electric drive motor attached thereto (Figure 2 and 3, motor 47). Battery power is provided to the motor (reads on instantly battery connected to the fan) (Col. 5, Lines 7-13).
Gütle and Kreikebaum are both considered analogous to the claimed invention because they are in the same field of particle sensing device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Gütle by incorporating the battery as disclosed by Kreikebaum in the particulate matter sensor device of Gütle to derive a particulate matter sensor with a battery-powered variable speed fan and air sensor. Doing so makes the device highly portable, even to remote sites (Kreikebaum, Col. 2 Lines 63-65).
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached Monday to Friday 9:30 to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY HUANG/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797